DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 February 2022 has been entered. Claims 1, 3-6, and 8 remain pending in the application.

Claim Objections
Claims 1, 3-6, and 8 are objected to because of the following informalities:
In the preamble of claims 1, 3-6, and 8, “a novelty infant pacifier apparatus” should read “an apparatus” or “a novelty infant pacifier system.” The claims are directed towards a combination of a pacifier and a strap, where almost none of the limitations involve the pacifier. Therefore, the device can not be accurately characterized as a “pacifier apparatus.”
In lines 3-4 of claim 1, “substantially flat” should read “a substantially flat”
In line 8 of claim 1, “said first and second end” should read “said proximal and distal end”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the original disclosure does not describe a mechanical switch that is operated by “pushing, pulling, twisting, or squeezing said switch” (claim 1) while also functioning as “motion sensor, Bluetooth, or wi-fi coupling” (claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 4,903,698) in view of Fernandez et a. (US 6,135,606), Rifkind (US 6,023,516), Malone (US 2017/0020788), and Coleman (US 2018/0064612).
Regarding claim 1, Huber discloses a novelty infant pacifier apparatus comprising: a pacifier (fig. 3, element 15); a strap 14 formed from an elongated piece of a substantially flat flexible material having a proximal end releasably secured to said pacifier with a loop tie connection (see col. 3, ll. 33-10; fig. 6) and a distal end including a clip mechanism for coupling to an object to prevent misplacement of said pacifier (fig. 2, element 35; col. 3, ll. 11-45); whereby said clip mechanism is attached to an object such as an infant's shirt (fig. 1).
Huber discloses a pacifier holder comprising a strap. However, Huber does not disclose the strap having an entertainment device comprising an audio system positioned within a chamber formed between the first and second ends of the strap. Fernandez teaches a pacifier holder (fig. 5, element 101) having an entertainment device comprising an audio system (col. 3, ll. 19-24) for entertaining the user (abstract). Rifkind teaches an entertainment device comprising an audio system (col. 3, ll. 17-19) positioned within a chamber of a thin, flexible structure (col. 3, ll. 30-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Huber to include an entertainment device in a pacifier holder as taught by Fernandez and to modify the entertainment device to be placed in a chamber of the flexible strap of Huber in view of Rifkind, in order to entertain the child and protect the audio system.
Modified Huber discloses an audio system but does not discuss the details of the audio system. Thus, modified Huber discloses the invention essentially as claimed except wherein the pacifier system has a microprocessor having a memory chip coupled to a speaker; and a power source electrically coupled to said microprocessor; wherein activation of the audio system allows power to said microprocessor to replay prerecorded sounds stored on said memory chip through said speaker whereby said sounds are adapted to entertain those surrounding said speaker with short musings. Malone discloses a pacifier having an integrated audio system for playing music, poems, stories, or a parent’s voice (paragraph 0034) stored on a memory chip (paragraph 0037), wherein the audio system is powered by a battery (paragraph 0042), in order to comfort the child and increase the learning capabilities of said child (paragraphs 0035-0036). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with the audio system of Malone in order to comfort the child and increase the learning capabilities of said child.
Modified Huber discloses the invention essentially as claimed except wherein the audio system comprises a push button. Coleman teaches a sound-producing pacifier having a play button (fig. 5, element 30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with a play button, in order to comfort the child even when the child is unwilling to use the pacifier.
Regarding claim 3, said memory chip will store up to 100 sound clips. Examiner notes that applicant has not limited sound clips to files of a particular size. Furthermore, examiner notes that Malone’s audio files can be changed via Bluetooth (paragraph 0037) and, as user rotates through different sound clips, the number of sound clips that have been stored only rises.
Regarding claim 4, said sounds are up to 150 seconds in duration. Examiner notes that “up to 150 seconds” includes all durations less than 150 seconds. The audio system of Malone is fully capable of storing an audio file that is less than 150 seconds long.
Regarding claim 5, said microprocessor selects sound musings (Malone; paragraph 0034; the stories) stored on said memory chips by requested selection or by random selection. Examiner notes that either the user determines what is played (i.e. requested selection) or the audio system does (i.e. random selection).
Regarding claim 6, modified Huber discloses the invention essentially as claimed except wherein said short musings are about life as a baby. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system of Malone with stories about life as a baby, in order to provide content that is relatable to its audience.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Fernandez, Rifkind, Malone, and Coleman as applied to claim 1 above, and further in view of Tepper et al. (US 2018/0207065).
Regarding claim 8, modified Huber discloses the invention essentially as claimed except wherein said switch is selected from the activation group consisting of: a motion sensor, Bluetooth, or a wi-fi coupling. However, Malone does disclose that the audio system is activated when the child uses the pacifier. Tepper teaches using a motion sensor to determine whether a child is using a pacifier (paragraph 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber with a motion sensor as taught by Tepper, in order to determine when the child is using the pacifier.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s claim 1 and 6 argument on pages 5 and 12, respectively, that Huber does not disclose a strap with electronics for entertainment, examiner notes that Fernandez and Rifkind have been introduced to modify the strap of Huber with electronics.
In response to applicant’s claim 1 argument on page 6 that Fernandez does not disclose a method to ensure continued attachment to the baby, examiner notes that Huber already discloses a strap for attachment to the baby.
In response to applicant’s claim 1 argument on page 7 that Fernandez is impractical as a normal everyday pacifier, examiner notes that Fernandez discloses its device as a pacifier and that applicant has provided no evidence that the weight of the device would render the pacifier incapable of daily use. Furthermore, Fernandez was introduced to demonstrate that electronic components do not need to be in the pacifier itself and that positioning electronics proximal of the pacifier is well-known.
In response to applicant’s claim 1 argument on page 8 that Malone is directed to electronics housed within a pacifier, examiner notes that the combination of Huber, Fernandez, and Rifkind already teaches an audio system positioned within the strap of a pacifier. Malone was introduced to establish the components of such an audio system.
In response to applicant’s claim 1 argument on page 9 that Rifkind does not teach a garment intended to hold a pacifier, examiner notes that Huber already disclosed a pacifier attached to a garment through a strap. Rifkind was introduced to establish that placing an audio system in flexible material was well-known.
In response to applicant’s claim 2 argument on page 11 that Malone’s disclosure requires that the electronics be housed within the pacifier, examiner maintains that Fernandez and Rifkind sufficiently demonstrate that electronic components are not limited to the interior of a pacifier.
In response to applicant’s claim 1 argument on page 13 that the electronics of Coleman are located within the pacifier, examiner notes that the combination of Huber, Fernandez, and Rifkind already teaches an audio system positioned within the strap of a pacifier.
In response to applicant’s claim 8 argument on page 13 that the electronics of Tepper are located within the pacifier, examiner notes that the combination of Huber, Fernandez, and Rifkind already teaches an audio system positioned within the strap of a pacifier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771